This conviction was for violating the local option law.
Motion is made to dismiss the appeal because the record fails to incorporate notice of appeal to this court. There is also a certificate of the clerk of the court below filed with the case to the effect that appellant did not in fact have notice of appeal entered in the trial court. Without the notice of appeal given and entered as required by law, in the trial court, the jurisdiction of this court does not attach. The motion is, therefore, sustained, and the appeal dismissed.
Dismissed.